Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 05/31/2019; the provisional application priority date of 12/02/2016 is considered
Claims 1-15 are pending and rejected; claims 1, 10 and 13 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rambhia et al. US Patent No.: 8,832,147 B2 (hereinafter Rambhia) in view of Lavinio US Pub. No.: 2016/0134595 A1 (hereinafter Lavinio). (Both prior art references cited above are disclosed by the applicant in the enclosed IDS filed with this application)

Rambhia teaches:
As to Claim 1, a method comprising: 
receiving, by a processing device, a request to perform a processing operation, wherein performing the processing operation involves a query regarding an entity or information type (see Rambhia Fig. 13 and Col 13 lines 5-6, an input stream that includes the user query and domain information is received); 
extracting, by the processing device, a query parameter indicating the entity or information type (see Rambhia Fig. 13 and Col 13 lines 5-6, decode the query type); 
Rambhia does not explicitly disclose but the related art Lavinio teaches:
parsing, by the processing device, an obfuscated dataset using the query parameter, wherein the obfuscated dataset is generated by electronically transforming (I) first sensitive information into first obfuscated data using an obfuscation key and (ii) second sensitive information into second obfuscated data using the obfuscation key, wherein the first sensitive information is unreadable in the first obfuscated data and the second sensitive information is unreadable in the second obfuscated data (see Lavinio Fig. 8 and ¶27, receive original file (802), type of Obfuscation criteria (804)…, ¶48, replacing each letter in a word with a letter beside it in the alphabet, wherein for example, the letter K may be replaced with either L or J; ¶48, transmitting an obfuscated file to a storage device, wherein the storage device may include a database management system (DBMS)) ; 
matching, by the processing device, the query parameter to the first obfuscated data and the second obfuscated data based on a relationship between the first obfuscated data and the second obfuscated data that is independent of a meaning of the first sensitive information and the second sensitive information (see Lavinio Figs. 7-8 and ¶79, at block 706, a determination is made that the obfuscation-criteria-determination module 328 will not use a set of rules, it may alternatively select data based on positions that may be specified or defined); and 
performing, by the processing device, the processing operation using the first obfuscated data and second obfuscated data (see Lavinio Figs. 7-8 and ¶79, the criteria-determination module 328 may indicate that data that is the fifth element in rows starting with “PRN” should be obfuscated).



As to Claim 2, the combination of Rambhia and Lavinio teaches the method of claim 1, further comprising: generating, by the processing device and based on the obfuscation key, an alias table having an obfuscated alias for a portion of the first obfuscated data, wherein matching the query parameter to the first obfuscated data and second obfuscated data comprises determining the relationship based on a comparison of the obfuscated alias with the second obfuscated data (see Rambhia Col. 17 lines 16-24, result sets are categorized into multiple data sets for trend comparison (step 2615) and for each result set, datasets are assembled as tables (step 2620). Relationships are applied to result sets in the same category and each result set is associated with a single data set (step 2625). Categories are associated with the result set and a comparative trend dataset is produced (step 2630), packaged, and provided to the output interface module 190 (step 2630)).

As to Claim 3, the combination of Rambhia and Lavinio teaches the method of claim 1, wherein matching the query parameter to the first obfuscated data and second obfuscated data comprises determining the relationship based on a comparison of the first obfuscated data and the second obfuscated data using fuzzy matching logic. (see Rambhia Fig. 10 and Col. 11 lines 33-35, a match is not found (step 1015), additional applicable associations to the non-matching keywords that could not matched by direct comparison may be retrieved from a fuzzy engine 135 (step 1025)

As to claim 4, the combination of Rambhia and Lavinio teaches the method of claim 1, wherein the query includes (i) a copy of the second obfuscated data in the query parameter and (ii) a request for information associated with the meaning of the second sensitive information, wherein performing the processing operation comprises: determining that the information associated with the meaning of the second sensitive information is included in the first obfuscated data based on matching the query parameter to the first obfuscated data and the second obfuscated data, and transmitting a response having the information to a computing device from which the request was received (see Lavinio ¶29, separation mechanism is either a set of rules, such as a list of XPath expressions, or a simple list of field/column/element names; ¶27, the system replaces each letter in a word with a letter beside it in the alphabet. For example, the letter “K” may be replaced with either “L” or “J.”).

As to claim 5, the combination of Rambhia and Lavinio teaches the method of claim 1, wherein the query includes (i) the second sensitive information as the query parameter and (ii) a request for information associated with the meaning of the second sensitive information, wherein matching the query parameter to the first obfuscated data and the second obfuscated data comprises transforming the second sensitive information from the query parameter into a transformed query parameter having a copy of the second obfuscated data; wherein performing the processing operation comprises: determining that the information associated with the meaning of the second sensitive information is included in the first obfuscated data based on matching the transformed query parameter to the first obfuscated data and the second obfuscated data, and transmitting a response having the information to a computing device from which the request was received (see Lavinio ¶29, separation mechanism is either a set of rules, such as a list of XPath expressions, or a simple list of field/column/element names; ¶27, the system replaces each letter in a word with a letter beside it in the alphabet. For example, the letter “K” may be replaced with either “L” or “J.”).
As to independent claim 8, this claim directed to a system executing the method of claim 1; therefore, it is rejected along similar rationale.
As to independent claim 15, this claim directed to a non-transitory computer-readable medium having program code executing the method of claim 1; therefore, it is rejected along similar rationale.
As to dependent claims 9-12 and 16-19, these claims contain substantially similar subject matter as claim 2-5; therefore, they are rejected along the same rationale.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rambhia et al. US Patent No.: 8,832,147 B2 in view of Lavinio US Pub. No.: 2016/0134595 A1 as applied above independent claims 1, 8 and 15 and further in view of Neergaard US Pub. No.: 2010/0306854 A1 (hereinafter Neergaard). (Neergaard is disclosed by the applicant in the enclosed IDS filed with this application)

As to claim 6, the combination of Rambhia and Lavinio does not explicitly teach but the related art Neergaard teaches the method of claim 1, further comprising: accessing, by the processing device, a new obfuscation key; and generating, by the processing device, updated obfuscated data by electronically transforming the first obfuscated data into the updated obfuscated data using changes between the obfuscation key and the new obfuscation key (see Neergaard ¶¶44 49, procedure can be invoked by a user, or automatically invoked at repeated intervals or in response to certain events…., different key can be used in a different session of obfuscation that does not need to preserve referential integrity with the previous session) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the relational meta-model and associated domain context-based knowledge inference engine for knowledge discovery and organization disclosed by Rambhia and the semantic obfuscation of data in real time disclosed by Lavinio to include the generating obfuscated data, as thought by Neergaard. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, updating data using changes between the obfuscation key would make replacing or altering personal information such as name, address, date of birth, social security number, and credit card and bank account number possible (see Neergaard ¶3).

As to claim 7, the combination of Rambhia and Lavinio does not explicitly teach but the related art Neergaard teaches the method of claim 1, wherein the processing device is included in a trusted middle subsystem that lacks the obfuscation key, wherein the trusted middle subsystem receives the first obfuscated data and the second obfuscated data from an obfuscated-data processing system (see Neergaard Fig. 1 and ¶39, execution environment 104 for generating obfuscated data includes a data profiling module 106 and a data obfuscation module 112).
	Same rational as above is applied to combine the cited prior art references.
As to dependent claims 13-14 and 20, these claims contain substantially similar subject matter as claim 6-7; therefore, they are rejected along the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433